Collins, J.
The real character and scope of this transaction very clearly appear in the complaint, although it is more than once alleged *475therein that the sum agreed to be paid by plaintiff for the first year for the use of the amount of money loaned to her by defendant was usurious, illegal, unlawful, and corrupt, and that, therefore, the notes which she gave were of the same nature. The allegations, disclosing exactly what the transaction was, bring the case directly within the rules for determining whether a usurious contract was made, stated in Smith v. Parsons, 55 Minn. 520, (57 N. W. 311,) anct it is governed by it. The court there said that, when the agreement exacts from the borrower a bonus to be paid to the lender for making the loan, that, on the question of usury, must be deducted, as of the date when it is to be paid by the terms of the agreement. If payable at the time of advancing the loan, it is, for the purpose of determining what rate of interest the agreement reserves to the lender, to he deducted, as of that date, from the amount of the loan nominally agreed upon, and the computation of interest made upon the remainder. Tested by this rule, we discover that more than the amount received as a bonus could have been taken without tainting the transaction with usury. This disposes of both points made by counsel.
Order affirmed.
Buck, J., absent, took no part.
Canty, J., having tried the case below, when district judge, did not sit.
(Opinion published 59 JST. W. 1103.)